Exhibit AMENDMENT ONE COMPASS MINERALS INTERNATIONAL, INC. RESTORATION PLAN (AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005) WHEREAS, Compass Minerals International, Inc. (the “Company”) established the Plan, effective as of January 1, 2002, as an unfunded retirement plan for a select group of management or highly compensated employees; WHEREAS, the Company amended and restated the original Plan effective as of January 1, 2005 (the “2005 Restatement”) to comply with Section 409A of the Internal Revenue Code and to make certain other changes; and WHEREAS, the Company now desires amend the 2005 Restatement to provide participants the opportunity to elect to receive a distribution of their account balances following a change in control of the Company, as permitted by IRS Notice 2006-79; NOW,
